DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-10, 13, and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (WO 2007/123550 A1).
Regarding claims 1 and 4-10:  Johnson (‘550) discloses numerous embodiments of a self-clamping torque adapter.  Each of the embodiments have a tool base (12, 112, 212, 312) having a central axis; a central hub (22) rotatably coupled to the tool base and configured to rotate relative to the tool base about the central axis, the central hub comprising a torque input member (24) configured to receive a torque input (wrench R – Fig. 1); a plurality of clamps (jaws 34, 36) slidably coupled to the tool base (12, 112, 212, 312), and configured to displace bi-directionally along a radial axis; and a cam actuator mechanism coupling each of the plurality of clamps to the central hub (cam track or channel 28, 28a, 128a and 128b, 129a and 129b, 328, 428, 528), wherein rotation of the central hub relative to the tool base causes the cam actuator mechanism to move each of the plurality of clamps in a radial direction (radial slots -16, 18 for the two jaw embodiments and 316, 317, 318 for the three jaw embodiments- in base plate 12, 112, 212, 312);  wherein the central hub comprises a plurality of curved slots (cam track or channel 28, 28a, 128a and 128b, 129a and 129b, 328, 428, 528) and the cam actuator mechanism comprises a plurality of shafts (46, 48; 46a-c, 48a-c; 346, 347, 348) with each shaft disposed in a respective slot of the plurality of slots, and wherein each shaft is coupled to a respective clamp of the plurality of clamps (see the drawing Figs.); wherein the cam actuator mechanism comprises a range of travel limited by a configuration of the curved slots, thus providing a hard stop of each of the plurality of clamps, and thus limiting radial travel of the plurality of clamps; wherein the hard stop limits travel of the plurality of clamps in at least one of a radially outward direction or a radially inward direction; wherein a centroid of each of the plurality of curved slots is located between the plurality of curved slots, respectively, and the central axis; wherein a centroid of each of the plurality of curved slots is located outside of an area between the plurality of curved slots, respectively, and the central axis; wherein a distance between the central axis and a point in the curved slots at a location offset from a midpoint of the curved slots and along a central plane of the curved slots is one of greater than or less than a distance between the central axis and the midpoint; wherein each of the plurality of clamps have a default position, and wherein, with each of the plurality of clamps in the default position, a counterclockwise rotation of the central hub relative to the tool base causes each of the plurality of clamps to move in a first direction relative to the default position, and a clockwise rotation of the central hub relative to the tool base causes each of the plurality of clamps to also move in the first direction relative to the default position (see pp. 6-12).
Regarding claims 13 and 15-18:  Johnson (‘550) discloses a torqueing system comprising (e.g., Fig. 1): an object to be torqued (workpiece W), the object having a torque receiving surface and an axis of rotation; and a self-clamping torque adapter (10) comprising: a tool base (12) having a central axis aligned with the axis of rotation; a central hub (22) rotatably coupled to the tool base and configured to rotate relative to the tool base about the central axis, the central hub comprising a torque input member (24) configured to receive a torque input (ratchet R); a plurality of clamps (jaws 34 and 36) slidably coupled to the tool base, and configured to displace bi-directionally along a radial axis to apply a clamping force to the torque receiving surface (W – Fig. 1); and a cam actuator mechanism (cam track 28 in central hub 22) coupling each of the plurality of clamps (34 and 36) to the central hub, wherein rotation of the central hub relative to the tool base causes the cam actuator mechanism to move each of the plurality of clamps in a radial direction to provide a variable clamping force to the object to be torqued depending upon the travel of the plurality of clamps; wherein the central hub comprises a plurality of curved slots (can or track channel 28) and the cam actuator mechanism comprises a plurality of shafts (44 and 46) with each shaft disposed in a respective slot of the plurality of slots, and wherein each shaft is coupled to a respective clamp of the plurality of clamps (e.g., Fig. 2); wherein a centroid of each of the plurality of curved slots is located between the plurality of curved slots, respectively, and the central axis; wherein a centroid of each of the plurality of curved slots is located outside of an area between the plurality of curved slots, respectively, and the central axis; wherein each of the plurality of clamps have a default position, and wherein, with each of the plurality of clamps in the default position, a counterclockwise rotation of the central hub relative to the tool base causes each of the plurality of clamps to move in a first direction relative to the default position, and a clockwise rotation of the central hub relative to the tool base causes each of the plurality of clamps to also move in the first direction relative to the default position (page 11, second through fourth paragraphs; page 12, second paragraph).
Regarding claim 19:  Johnson (‘550) discloses the method as claimed, see, e.g., page 5, the first paragraph; page 11, the second and third paragraphs; page 12, the third paragraph; and page 13).
Allowable Subject Matter
Claims 2, 3, 11, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if claims 2, 3, 11 and 14 are rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 2 - that there is at least one spring biasing a clamp…in a radial direction; regarding claims 3 and 14 – that each of the plurality of clamps comprises a friction modifier configured to increase friction between a respective clamp and an object being clamped; and, regarding claim 11 – each of the plurality of clamps is slidably coupled to the tool base by at least one bolt extending through a linear slot of the plurality of linear slots.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as further examples of self-clamping devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Thomas whose telephone number is (571) 272-4497.  The examiner’s e-mail address is: dave.thomas@uspto.gov. The examiner can normally be reached on Mon-Fri 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/David B. Thomas/
Primary Examiner, Art Unit 3723
								

/DBT/